         Case 3:19-cv-00121-KGB Document 17 Filed 05/31/20 Page 1 of 1



                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

DANZEL L. STEARNS, On Behalf of Himself
and All Others Similarly Situated                                                      PLAINTIFF

v.                               Case No. 3:19-cv-00121-KGB

INMATE SERVICES CORPORATION, et al.                                               DEFENDANTS

                                             ORDER

       Before the Court is the motion to consolidate docket number filed by defendants Inmate

Services Corporation, Randy L. Cagle, Jr., Christopher L. Weiss, and Ryan B. Moore (collectively,

“defendants”) (Dkt. No. 13). In the instant motion, defendants state that “[t]here are currently two

docket numbers pending for this same suit: (1) 3:19-cv-100 (KB) and (2) 3:19-cv-00121 (DPM).”

(Id. ¶ 1). Defendants contend that “[e]ither Rule 42 or Rule 1 supports the consolidation of the

two case docket numbers,” and represent that “Plaintiff will not object to the request for

consolidation.” (Id., ¶¶ 4, 5). For good cause shown, the Court grants the motion. Therefore, this

case is consolidated with and into Stearns v. Inmate Services Corporation, No. 3:19-CV-00100-

KGB, and all parties are directed to making filings only in that case going forward.

       It is so ordered this 31st day of May, 2020.


                                                      _________________________________
                                                      Kristine G. Baker
                                                      United States District Judge
